Case 1:21-mj-02049-JJO Document 1 Entered on FLSD Docket 01/13/2021 Page 1 of 7




                            UN ITED STA TES D ISTRIC T CO U RT
                            SO UTH ERN DISTRICT O F FLO R IDA

                              No.    21mj02049O'Sullivan

      U NITED STA TES O F A M ER ICA

      V S.

      SH AK IM M IK E,
      M ALEEK LEAN AR D,
      R O Y STIN DA VID ,and
      TR EV O N AD AM S.

               Defendants.
                                                 /

                                 CR INHN AL C O V ER SH EET


             Did thismatterori/nate from a matterpending in the CentralRegion ofthe
             United States Atlorney's Office priorto August9,2013 (Mag.Judge Alicia
             Valle)? - Yes X.No
       2.    D id this m atter originate from a m atterpending in the N orthenz Region of the
             United States Attonzey'sOfficepriorto August8,2014 (M ag.JudgeShaniek
             Maynard)? YesX.No

                                          Respectfully subm itted,

                                         ARIAN A FAJARDO OR SH AN
                                         U N IR'ED STATES A U ORNEY


                                          sx enevH ernandez
                                          YEN EY H ERNA ND EZ
                                          A SSISTAN T UN ITED STATES A U ORN EY
                                          Coul'tID N o.A5502300
                                          99 N .E.4th Street
                                          M iam i,Florida 33132-2111
                                          TEL (305)961-9277
                                          F/UX (305)530-7976
Case 1:21-mj-02049-JJO Document 1 Entered on FLSD Docket 01/13/2021 Page 2 of 7



AO 91(Rev.08/09) CriminalComplainl

                                       U M TED STATES D ISTRICT C O                                        T
                                                                     forthe
                                                           SouthernDistrictofFlorida

                UnitedStatesot-America                                  )
                          v,                                            )
                      Shakim Mike,                                      )    CaseN0. 211
                                                                                       4$02049 O'Sulli
                                                                                                     van
                    MaleekLeanard,                                      )
                   RoystinDavid,and                                     )
                     TrevonAdams,                                       )
                        ljbçt
                            vtkïttçlnltlt/'
                                          t7y)

        CRIM INAL COM PLAINT BY TELEPHONE OR OTHER RELIABLE ELECTRON IC M EANS

        1,thecomplainantinthiscase,statethatthefo
                                                'llowingistruetothebestofmyknowledjeandbelief.
 Onoraboutthedatets)of              1/12/2021             inthecountyof       Miami-Dade       inthe
    Southern Districtof            Florida        ,thedcfendantts)violated:
           Codes'
                ecr/t
                    an                                                          O-gènseDescri
                                                                                            ption
 21U.S.C.j846                                           AttempttoPossesswi
                                                                         thIntenttoDi
                                                                                    stri
                                                                                       buteaControll
                                                                                                   edSubstance




         Thiscriminalcomplaintisbased on thesefacts:
SEE ATTACHED AFFIDAVIT.




         V Continuedontheattachedsheet.

                                                                                       *                                                    .       .

                                                                                                 (2()??;JJ/t?/?l:??l
                                                                                                                   /'
                                                                                                                    p;Jigltatlll-
                                                                                                                                e

                                                                                       SnecialAqentJom eDecardona,HSI
                                                                                             -   -                                   -- -       -

                                                                                               l7t-il er/''
                                                                                                          tlnîezïiîtt//J/:

 Attested to bytheApplicantinaccordancewith therequirementsofFed.R.Crim .P.'.1by' a                                         i .

 Date: 1/13/2021                                                                                               z
                                                                                                       vltt/Jle's-ç/1l??(zJl/;-ùr

 City and state:                                 Miam f,I
                                                        n orida         -        Johp J.o'sullivan,chi
                                                                                                     efU.s.M agistrateJudge
                                                                                                     l>t-i,î?ek,?t,,,ldtz??:?/itie
Case 1:21-mj-02049-JJO Document 1 Entered on FLSD Docket 01/13/2021 Page 3 of 7
                                                                           21mj02049 O'
                                                                                      Sullivan


                  A FFIDAV IT IN SU PPOR T O F C RIM INA L C O M PLA IN T

          1,Jorge Decardona,beingfkstduly sw orn,hereby deposeand state asfollow s:

                       INTR O DU CTIO N A ND AG EN T BA CK G RO UND

                 1 am a Special Agent with Im m igration and Custom s Enforcem ent,H ôm eland

   SecurityInvestigations(t:HS1''),in Miami,Florida,assignedtokliamiInternationaleAirpql't.As
   pal-tof m y duties,1 am authorized to conductinvestigationsinto crim inalviolationscom m itted

   against the U nited States,incltlding,but not lim ited to,fraud and m '
                                                                         isuse of visas and other

   docum ents,importation ofcontrolled substances,cun-ency reportingrequirem ents,and violatiorls

   ofthelawsregardingcustomsdeclaratiozs.
                 /ts aresultofm ytrainingand experienceconductlgdN gtl-
                                                                      affickl gùlvesti> tio>

   and an-ests, I am fam iliar w ith the actions,traits, habits,and tenninology utilized by drug

   traffickers. 1 am fam iliar w ith the ways in which narcotic traffickersconducttheirbusiness,

   includingm ethodsof im porting and distributing narcotics,m oney launderinw theuse ofcellular

   telephonesand theIntem etto facilitatetheirillegalacts. Asa 1aw enforcem m tofficerw ithin 'lze

   meaningofSection2510(7)ofTitle18,UnitedStatesCode,Iam empoweredby1aw tocondud
   investigationsof,and m ake afre'stsfor,butriotlim ited to,offenseselzum erated in Titles l8,21,

   and 46 oftheUnited StatesCode.

          3.     '
                 Ihe information contained in'this Affidavitissubm idzd forthe sole pulvose of

   establisizing probablecausefora criminalcomplaintagainstShakim Mike (MIKE),Maleek
                                                                                   .
   Leanard(LEANARD),RoystinDavid(DAVID),andTevonAdams(ADAMS),forconspimcyto
   possessw ith intentto distributecocaine,in violation ofTitle 21,U nited StatesCode,Section 841.
                                                                                                 ,

   a11 in violation of Title 21,United S'
                                        tates Code,Section 846. Because'
                                                                       this Affidavitis being
Case 1:21-mj-02049-JJO Document 1 Entered on FLSD Docket 01/13/2021 Page 4 of 7




   subm itted forthe lim ited purpose of establishing probable cause,itdoes not contain a11of the

   infonnation know nto m eand other1aw enforcem entofficersinvolved in thisinvestigation.

                    The facts and infonnation contaitzcd in this Affidavitare based on m y personal

   know ledgeand observations,aswellas upon infolnnation received in m y officialcapacity fmm

   otherindividuals,includingother1aw enforcem entofficc sinvolved in thisinvestigation aswell
   as m y review ofrecords,docum ents,and otherphysicalitem !obtained duringthe course ofthis

   investigation.

                                         PR O BA BLE CA USE

                    On Tuesday,Januar.y 12,2021,acharteredaircraft,m odelHawker800XPbearing

   USre/strationN191GH anivedattheOpaLockaExecutiveAirportinMiami,Florida,from St
   Thom asU .S.V irgin Islands.W hile perfonning baggage inspection,U .S.Custom s and Border

   Protection OfficersC$CBPO'') discovered 294 plastic-wrapped bricks,which consisted ofa
   com pacted whitepow dery substancethattested positiveforthepropediesofcocaine.The bricks

   wereinsideseveraldufflebagsandsuitcasesbelon/ngtotheonlypassengersoftheprivateplane:
   DAVID,LEANARD andMIKE,alongwith,onemoreindividualCçTarget1'').Thepassengels
   areU .S.Citizensresiding in St.Tholizas,U .S.Virgin Islands. Tlaetotalw eightofthe bricksw as

   approxinzately 328.79 kg.

          6.        Upon theplane'sarrival,CBPO SattheO paLockaExecutive Airportproceededto

   inspectthe bags andsuitcasesbroughtin by thefourpassengers.'
                                                              Flze'bagsand suitcasesweie

   scannedthroughtheX-ray machineandofficersnoticedbrick-shapedobjects,consistentwith
   narcoticssmuggling,insidetheluggage.A totalof294p1asticwrappedbriclcsw:reseized.Sevdal
   bzicksw ere probed,and a whitepow dery substancetlzattestedpositive forcocainew asrem oved

   from thebricks. W hileCBPOSw erepedbrmingthebaggageinspection,M IKE fled the airpozt


                                                   2
Case 1:21-mj-02049-JJO Document 1 Entered on FLSD Docket 01/13/2021 Page 5 of 7




          7.     Dtlringhisposs-M iranda interview,Target1explained hehad arrangedw ith M IKE

   to sm ugglethecocainetotheUnited Stxatesvia aprivatecharterflightfrom St.Thom as.A ccording

   toTarget1,MIKEpaidlaplfthechartertlightfees($11,000)andlatergaveTarget1moneyordels
   totalinganother$11,00()topay fortheremainingcharterfees.Target1alsostatedthatADAM S

   w ould betraveling from Tam pa to M iam ito pick up the çonspirators and drivethem to Orlando

   alongw itlathe cocaine.

                 In aposL-lbfiranda statement,LEANARD stated TargetlandM IKE hadrècrujted
   him on thetrip about3 daysearlier. He added tlzathisrole in the colzspiracy w asto help transpolt

   thecocaine. LEAN ARD statçd thatTarget1andM IK E had ptlrcha ed LEAN A RD 'Sreturnticket

   to St.Thom as. A lthough LEAN A RD did expectto getpaid forhisparticipation in the sm ugglitzg

   venture,he did notknow tlzeexactam ount.

                 In a post-M irandastalem ent,DA VID statedthatheknew Target1aqd M IKE flom

   hisw ork within the U .S.Anny N ationalGuard. D AVID claim ed thathe did notknow thatthe

   bagscontained cocaine,butheadmiledthathehelpedcarryandloadthebap intotheplaneprior

   to fakeoff in St.Thom as. Law enforcem entobtained consentto search DAV ID 'S phone,which

   included various texts betw een him and Target 1 disèussing drug trafficking. Specifically,

   messagesbetweenDAVID andTarget1includereferencestotGlnovhlgproduct,''ttrecHitzgfnlt
   atlendants,''ççinvestal1the m oney from ourbricks,''çtm eetingthebig dop in Santo D om ingo,''

   and çtliving offthe airporttrips.'' DA V ID also saidthe lastw ordshe heard from M IKE b'
                                                                                           efore he

   abscondedw ere:$çoh s*.
                         **#Ithink w eshould nm .''

                  During the course oftheirinvestigation,H SI Agents and CBP O fficersw ere able

   to com lnunicatew ith ADA M S,who agreed voluntarily to sun'ender. A DA M S senthislocation

   via cellpllone showinghew asin Tam paaFlolida.In hispost-M iranda ilztenriew,AD AM S said he
Case 1:21-mj-02049-JJO Document 1 Entered on FLSD Docket 01/13/2021 Page 6 of 7




   was supposed to getpaid between $9,000 and $10,000 fortransportingthepassengersandthe

   cocaine.

                   Law cnforcementw asableto conductacontrolledcallbetw een M IKE and Target

   1. Duringthe call,a CBP officer,who wasm onitoringthècall,inten-upted thecohversation and

   askedM IK E to voluntarily surrender.M lK E agreedto sun'enderandspeakw ith 1aw enforcem çnt

   DuringM IK E'S post-hfiranda intelw iew ,he explained th:1in D ecem ber2020,an individtm.
                                                                                           lin &.

   Thom ashad approached Target 1 aboutsm uggling narcoticsaboard a private f'
                                                                             light.Target 1

   offeredM IKE $60to $70,000forhisroleinthesmugglingventure. M IKE adm ittedthatatleast

   three ofthe seized bagsbelonged to him and thathe helped packthe cocainebticksin thebags;

   Soon afterM IKE absconded,hesenthislocation to A DAM S,who picked him up and drovehin

   to a hotelhz M iam i.Two unknow n individualspicked him up at the hote'
                                                                         land drove him to

   Orlando,where hew ascontadedby law enforcem entand ultim ately ap eed to surrender.

          12.      Throughoutthecourse oftheinvestigatiol: 1aw enforcem entgathered infonnaéon

   that 1ed to the al-rest of Atlthon BERK ELEY ,w ho is charged under a sep'
                                                                            arate com plahzt
                                                                             x




   BERKELEY drove from Orlandoto M iam iw ith the intentto pick up onekilo ofcocainefmm tlze

   privatechargersm uggling event.During his interview ,BERK ELY adm itted he wassupposedto

   pickuponekilogrnm pfcocaineandbringitto.anunknownindividm linOrlando.Althou#z'
                                                                                he
   wasnottheultim atebuyerofthecocaine,heexpectedtobepaid$18,000topick up andtransport

   thenarcotics.
Case 1:21-mj-02049-JJO Document 1 Entered on FLSD Docket 01/13/2021 Page 7 of 7




            13.       Based on the foregoing facts,yourAfsantstlbmits thatprobable cause existsto

      believethatthedefendantsdidknowinglyandw illfullyconspiretopossessw ith intenttodistribute

      cocaine,in violation ofTitle 21,United StatesCode,Sections841and 846.




                                                        Jorge ecardona
                                                        SpecialAgent
                                                        Hom eland Security lnvestigations


      Attested to by theapplicantin accordancewith
      therequir m entsofFed.R.Crim .P.4.lviaFaceTim e
      on thisl hday ofJanuary 2021,


                  /

       O OR BLE JOHN J.O 'SULLIVAN
      CH EF UN ITED STATES M AGISTRATE JUDGE
